ORIGINAL   IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       12/23/2020



                                                                                   Case Number: DA 20-0450


                                      DA 20-0450

                                                                       FILED
                                                                       DEC 2 3 2020
 IN THE MATTER OF THE GUARDIANSHIP
                                                                    Bowen Greenwood
 OF:                                                              Clerk of Supreme Court
                                                                     State nf montana

                                                                 ORDER
 S.C.J.,

             A Protected Person




      Upon consideration of Appellant's Motion for Extension of Time, and good cause
shown, Appellant is hereby granted an extension of time until January 20, 2021, within
which to file and serve Appellant's opening brief.
      No further extensions will be granted.
      DATED this 23- day of December, 2020.
                                                For the Court,